DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the term “unit” in combination with “operation” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-16, and 18  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Emery (US PGPub US 2016/0195484 A1, hereby referred to as “Emery”).
Consider Independent Claims 1 and 14. 

Consider Claim 1. (Currently Amended) 
Emery teaches: 
-; A state determination device for determining a state of an object that is present in [[the]] a vicinity of a plurality of electrodes, comprising a processor configured with a program to perform operations comprising: (Emery: (0027] A. Methods and Apparatus Relating to Estimation of lmpedance of Straight Line or Shortest Path [0028] A motivation of the method and apparatus described here is to solve the problem of the fundamental intractability of the impedance imaging problem by obtaining measurements from which line integrals, or at least bounded estimates of line integrals, of impedance properties can be obtained. Figure 1)
-; operation as a selection unit configured to select a plurality of electrode pairs from the plurality of electrodes; (Emery: [0029] Consider an alternating current signal of predetermined frequency, which may be applied from a signal source 130 between two electrodes 121, 122 placed on the periphery of an object to be imaged as shown in FIG. 1. The resistance properties of the object can be approximated by an array of parallel resistors R1 126, R2 127, and R3 128 as shown, each on a separate circuit branch 123, 124, 125 respectively, which branches are of length D1 , D2 , and D3 respectively.)
-; operation as a capacitance pattern measurement unit configured to measure a capacitance pattern for the plurality of electrode pairs selected by the selection unit; (Emery: Extending the Model to Account for Capacitance [0037] The foregoing system and method can be extended to account for capacitance effects by including capacitance branches, as shown with respect to the three-branch example in FIG. 2. Capacitances of the three branches are represented by three additional parallel paths 131, 132, 133 having capacitances, respectively, ofC1 134, C2 135, and C3 136, and having lengths D 1 , D2 , and D3 , respectively, identical to those of the corresponding resistance paths.)
-; and operation as a neural network that is trained to determine a state of the object based on the capacitance pattern, (Emery: [0045] A steady state sinusoidal signal of constant voltage amplitude at each interrogation frequency is applied in tum at one of the electrodes, and the amplitude and phase of the current is measured at the other electrode, in the general manner shown in FIG. 2 and described above. [0059] For a step potential V 178 applied at a first point at time t0 170, and considering first a system having an arbitrary number of current-contributive conductive paths in which the impedances are entirely resistive, a downstream current will again begin to be observed at a time t1 equal to t0 plus the shortest path transit time, and rise to a steady state value 180 at a time t2 when sufficient time has elapsed for the signal to propagate along all the current-contributive paths.)
-; wherein the plurality of electrode pairs comprises two or more electrode pairs that have different inter-electrode distances.(Emery: 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium.)

Consider Claim 14. 
Emery teaches: 
-; A non-transitory computer-readable storage medium storing a program, which when read and executed causes for causing a computer provided in a state determination device for determining a state of an object that is present in [[the]] a vicinity of a plurality of electrodes to function as perform operations comprising: (Emery: (0027] A. Methods and Apparatus Relating to Estimation of lmpedance of Straight Line or Shortest Path [0028] A motivation of the method and apparatus described here is to solve the problem of the fundamental intractability of the impedance imaging problem by obtaining measurements from which line integrals, or at least bounded estimates of line integrals, of impedance properties can be obtained. Figure 1)
-; operation as a selection unit configured to select a plurality of electrode pairs from the plurality of electrodes; (Emery: [0029] Consider an alternating current signal of predetermined frequency, which may be applied from a signal source 130 between two electrodes 121, 122 placed on the periphery of an object to be imaged as shown in FIG. 1. The resistance properties of the object can be approximated by an array of parallel resistors R1 126, R2 127, and R3 128 as shown, each on a separate circuit branch 123, 124, 125 respectively, which branches are of length D1 , D2 , and D3 respectively.)
-; operation as a capacitance pattern measurement unit configured to measure a capacitance pattern for the plurality of electrode pairs selected by the selection unit; (Emery: Extending the Model to Account for Capacitance [0037] The foregoing system and method can be extended to account for capacitance effects by including capacitance branches, as shown with respect to the three-branch example in FIG. 2. Capacitances of the three branches are represented by three additional parallel paths 131, 132, 133 having capacitances, respectively, ofC1 134, C2 135, and C3 136, and having lengths D 1 , D2 , and D3 , respectively, identical to those of the corresponding resistance paths.)
-; and operation as a neural network that is trained to determine a state of the object based on the capacitance pattern, (Emery: [0045] A steady state sinusoidal signal of constant voltage amplitude at each interrogation frequency is applied in tum at one of the electrodes, and the amplitude and phase of the current is measured at the other electrode, in the general manner shown in FIG. 2 and described above. [0059] For a step potential V 178 applied at a first point at time t0 170, and considering first a system having an arbitrary number of current-contributive conductive paths in which the impedances are entirely resistive, a downstream current will again begin to be observed at a time t1 equal to t0 plus the shortest path transit time, and rise to a steady state value 180 at a time t2 when sufficient time has elapsed for the signal to propagate along all the current-contributive paths.)
-; wherein the plurality of electrode pairs comprises two or more electrode pairs that have different inter-electrode distances. (Emery: 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium.)

2. (Currently Amended) The state determination device according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as a layout acquisition unit configured to acquire a layout of the plurality of electrodes, and the processor is configured with the program to perform operations such that operation as wherein the neural network determines comprises operation as the neural network configured to determine a state of the object based on data that further comprises contains the layout of the plurality of electrodes acquired by the layout acquisition unit. (Emery: [0044] First, a plurality of electrode pair placements is determined, in such a way that the straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined, at the desired resolution [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.)

3. (Currently Amended) The state determination device according to claim 1 [[or 2]], wherein the processor is configured with the program to perform operations further comprising: operation as a voltage application unit configured to apply a predetermined voltage to each of the plurality of electrode pairs selected from the plurality of electrodes by the selection unit; and operation as a guard electrode arranged enclosing at least some of the plurality of electrodes, wherein and the processor is configured with the program to perform operations such that operation as the voltage application unit applies comprises operation as the voltage application unit configured to apply a reference voltage to one of the electrodes of each of the electrode pairs selected from the plurality of electrodes by the selection unit, and to the guard electrode. (Emery: [0037] Capacitances of the three branches are represented by three additional parallel paths 131, 132, 133 having capacitances, respectively, ofC1 134, C2 135, and C3 136, and having lengths D 1 , D2 , and D3 , respectively, identical to those of the corresponding resistance paths. In effect, each of the three paths is treated as a parallel RC path, and represented as two separate paths, one a pure resistance path, and one a pure capacitance path. The current due to a sinusoidal voltage signal through a capacitance is inversely proportional to the capacitive reactance, [0038], [0045] (In this preferred embodiment, the same voltage amplitude is used for all interrogation signals; however, it is possible to use a different voltage for each.))

4. (Currently Amended) The state determination device according to claim 1, wherein the processor is configured with the program to perform operations further comprising: operation as an environment measurement unit configured to measure environmental data that relates to an environment when a capacitance pattern for the plurality of electrode pairs is measured by the capacitance pattern measurement unit, and wherein the processor is configured with the program to perform operations such that operation as the neural network determines comprises operation as the neural network configured to determine a state of the object based on data that further comprises contains the environmental data measured by operation as the environment measurement unit. (Emery: [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. [0103] In embodiments, classifying a condition of an entity may include determining or estimating a classification from a signature by machine execution of a pattern recognition strategy. In embodiments, a pattern recognition strategy may include any of the many strategies for classifying states or conditions represented by signatures known to persons of skill in the art of pattern recognition, including, for example, neural networks, genetic algorithms, evolutionary algorithms, deep learning algorithms, supervised machine learning, unsupervised machine learning, dimension reduction strategies, support vector machines, linear classifiers, binary tree classifiers, Gaussian process classifiers, k-nearest neighbor classifiers, Bayesian network classifiers, and comparison of one or more signatures against a reference or standard.)

6. (Currently Amended) The state determination device according to claim 1, wherein the processor is configured with the program to perform operations such that operation as the neural network determines comprises operation as the neural network configured to determine at least one of presence of the object, a position of the object, an angle of the object, a type of the object, a material of the object, and a distribution of the object. (Emery: [0044] First, a plurality of electrode pair placements is determined, in such a way that the straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined, at the desired resolution [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.)

9. (Currently Amended) A learning device for training a neural network that is used in the state determination device according to claim 1, the learning device comprising a processor configured with a program to perform operations comprising: operation as a learning control unit configured to perform control such that the neural network is trained using learning data comprising that contain- a capacitance pattern for a plurality of electrode pairs selected from the plurality of electrodes. (Emery: 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. (0103] In embodiments, classifying a condition of an entity may include determining or estimating a classification from a signature by machine execution of a pattern recognition strategy. In embodiments, a pattern recognition strategy may include any of the many strategies for classifying states or conditions represented by signatures known to persons of skill in the art of pattern recognition, including, for example, neural networks, genetic algorithms, evolutionary algorithms, deep learning algorithms, supervised machine learning, unsupervised machine learning, dimension reduction strategies, support vector machines, linear classifiers, binary tree classifiers, Gaussian process classifiers, k-nearest neighbor classifiers, Bayesian network classifiers, and comparison of one or more signatures against a reference or standard.)

10. (Currently Amended) The learning device according to claim 9, wherein the learning data comprises contains data that relates to a layout of the plurality of electrodes. (Emery: [0044] First, a plurality of electrode pair placements is determined, in such a way that the straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined, at the desired resolution [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.)

11. (Currently Amended) The learning device according to claim 9 [[or 10]], wherein the learning data comprises contains environmental data that relates to an environment when the capacitance pattern is measured. (Emery: [0044] First, a plurality of electrode pair placements is determined, in such a way that the straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined, at the desired resolution [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.)

12. (Currently Amended) The learning device according to claim 9, wherein the processor is configured with the program to perform operations such that operation as the learning control unit train- comprises operation as the learning control unit configured to train the neural network using the learning data and teaching data, and the teaching data comprises contains an image or a video that shows a state of the object. (Emery: 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. (0103] In embodiments, classifying a condition of an entity may include determining or estimating a classification from a signature by machine execution of a pattern recognition strategy. In embodiments, a pattern recognition strategy may include any of the many strategies for classifying states or conditions represented by signatures known to persons of skill in the art of pattern recognition, including, for example, neural networks, genetic algorithms, evolutionary algorithms, deep learning algorithms, supervised machine learning, unsupervised machine learning, dimension reduction strategies, support vector machines, linear classifiers, binary tree classifiers, Gaussian process classifiers, k-nearest neighbor classifiers, Bayesian network classifiers, and comparison of one or more signatures against a reference or standard.)

13. (Currently Amended) A state determination method for determining a state of an object that is present in [[the]] a vicinity of a plurality of electrodes, the method comprising: a first step of selecting a plurality of electrode pairs from the plurality of electrodes; a second step of measuring a capacitance pattern for the selected plurality of electrode pairs selected in the first step; and a third step of determining, with a trained neural network, a state of the object based on the measured capacitance pattern measured in the second step, wherein the plurality of electrode pairs comprises two or more electrode pairs that have different inter-electrode distances. (Emery: 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. (0103] In embodiments, classifying a condition of an entity may include determining or estimating a classification from a signature by machine execution of a pattern recognition strategy. In embodiments, a pattern recognition strategy may include any of the many strategies for classifying states or conditions represented by signatures known to persons of skill in the art of pattern recognition, including, for example, neural networks, genetic algorithms, evolutionary algorithms, deep learning algorithms, supervised machine learning, unsupervised machine learning, dimension reduction strategies, support vector machines, linear classifiers, binary tree classifiers, Gaussian process classifiers, k-nearest neighbor classifiers, Bayesian network classifiers, and comparison of one or more signatures against a reference or standard.)

15. (New) The state determination device according to claim 2, wherein the processor is configured with the program to perform operations further comprising: operation as a voltage application unit configured to apply a predetermined voltage to each of the plurality of electrode pairs selected from the plurality of electrodes by the selection unit; and operation as a guard electrode arranged enclosing at least some of the plurality of electrodes, and the processor is configured with the program to perform operations such that operation as the voltage application unit comprises operation as the voltage application unit configured to apply a reference voltage to one of the electrodes of each of the electrode pairs selected from the plurality of electrodes by the selection unit, and to the guard electrode. (Emery: [0037] Capacitances of the three branches are represented by three additional parallel paths 131, 132, 133 having capacitances, respectively, ofC1 134, C2 135, and C3 136, and having lengths D 1 , D2 , and D3 , respectively, identical to those of the corresponding resistance paths. In effect, each of the three paths is treated as a parallel RC path, and represented as two separate paths, one a pure resistance path, and one a pure capacitance path. The current due to a sinusoidal voltage signal through a capacitance is inversely proportional to the capacitive reactance, [0038], [0045] (In this preferred embodiment, the same voltage amplitude is used for all interrogation signals; however, it is possible to use a different voltage for each.))

16. (New) The state determination device according to claim 2, wherein the processor is configured with the program to perform operations further comprising: operation as an environment measurement unit configured to measure environmental data that relates to an environment when a capacitance pattern for the plurality of electrode pairs is measured by the capacitance pattern measurement unit, and the processor is configured with the program to perform operations such that operation as the neural network comprises operation as the neural network configured to determine a state of the object based on data that further comprises the environmental data measured by operation as the environment measurement unit. (Emery: [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. 4. Estimating Path Impedance From Response to an Applied Potential [0056] In a conductive medium 110 as represented in the simplified model of FIG. 1, when a potential is applied across the electrodes 121, 122, the resulting current will require a longer time to propagate via the longer shunt paths 124, 125 than via the shortest path 123. Thus as illustrated in FIG. 6A, for the simplified representation of FIG. 1, the signal passing along the two shunt paths D2 and D3 (here assumed of equal length) arrives at the electrode 122 at time t2 175 equal to t0 plus a transit time equal to the path distance (D2 or D3) divided by the speed of electromagnetic propagation c in the conductive medium. [0103] In embodiments, classifying a condition of an entity may include determining or estimating a classification from a signature by machine execution of a pattern recognition strategy. In embodiments, a pattern recognition strategy may include any of the many strategies for classifying states or conditions represented by signatures known to persons of skill in the art of pattern recognition, including, for example, neural networks, genetic algorithms, evolutionary algorithms, deep learning algorithms, supervised machine learning, unsupervised machine learning, dimension reduction strategies, support vector machines, linear classifiers, binary tree classifiers, Gaussian process classifiers, k-nearest neighbor classifiers, Bayesian network classifiers, and comparison of one or more signatures against a reference or standard.)

18. (New) The state determination device according to claim 2, wherein the processor is configured with the program to perform operations such that operation as the neural network comprises operation as the neural network configured to determine at least one of presence of the object, a position of the object, an angle of the object, a type of the object, a material of the object, and a distribution of the object. (Emery: [0044] First, a plurality of electrode pair placements is determined, in such a way that the straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined, at the desired resolution [0052] In a preferred embodiment taking advantage of this effect, a plurality of electrode pair placements is first determined, in such a way that the plurality of straight line paths between the chosen electrode pair positions are spatially distributed in a manner suitable for image reconstruction by back projection when the impedances of such straight line paths have been determined. Then, for each electrode position pair so determined, electrodes 121, 122 are placed as illustrated in FIG. 4 and a signal generator 130 is used to apply an interrogation signal of predetermined amplitude and having a half-wavelength chosen so as to induce resonance in the straight line path 123 between electrodes through the object being measured.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emery (US PGPub US 2016/0195484 A1, hereby referred to as “Emery”, in view of Bieck et al. (US US 2010/0295563 A1), hereby referred to as “Bieck”. 

Consider Claims 5 and 17. 
Emery teaches: The state determination device according to claims 4 and 16. 
Emery does not teach: a measurement unit comprises at least one of humidity data and electromagnetic noise data
Bieck teaches: 5. (Currently Amended) The state determination device according to claim 4, wherein the environmental data comprises at least one of humidity data and electromagnetic noise data. / 17. (New) The state determination device according to claim 16, wherein the environmental data measured by operation as the environment measurement unit comprises at least one of humidity data and electromagnetic noise data. (Bieck: [0008] The inventors have recognised that the fluctuations of the first, second and/or third capacitance (i.e. sequences of the capacitance measures recorded during a certain time), not only the isolated capacitance measures themselves, represent an additional indicator of the occupancy state. Until now, fluctuations of the capacitances have been considered as disturbing and efforts always went into the direction of reducing the "noise" on the measurements, e.g. by smoothing of the data. The utility of the fluctuation spectrum as an additional indicator of the seat occupancy had not, so far, been discovered.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to account for the environmental data that is collected for capacitative determination to process out noise and other factors such as humidity. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Emery in order to take into account environmental conditions that can degrade or affect the conductive pathways in impedance imaging. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Emery, while the teaching of Vranish continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of ensuring that the environmental factors take into account known factors that could effect conductive pathways. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 8 and 20. 
Emery teaches: The state determination device according to claims 1 and 2. 
Emery does not teach: a measurement unit comprises at least one of humidity data and electromagnetic noise data
Bieck teaches: 8. (Currently Amended) The state determination device according to claim 1, wherein the plurality of electrodes are provided on a seat. / 20. (New) The state determination device according to claim 2, wherein the plurality of electrodes are provided on a seat.(Bieck: (0031] FIG.1 shows an occupant 10 seated in a vehicle seat 12 equipped with a capacitive occupant detection system 14. The occupant detection system 14 comprises an electrode arrangement 16 disposed underneath the surface of the seating portion 18 of the vehicle seat 12 and an evaluation circuit 20. The occupant detection system 14 is shown in more detail in FIG. 2. [0032] The electrode arrangement 16 comprises a sandwich structure with a substantially planar first electrode 22, a substantially planar second electrode 24 and an electrically insulating layer 26 arranged between the electrodes 22 and 24. Various configurations for the electrode arrangement 16 are possible,)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the use of Emery’s capacitative determination in other fields of endeavor for image analysis including vehicular imaging. The determination of obviousness is predicated upon the following findings: the teachings of Emery are a known technique established in the overall field of image analysis and one skilled in the art would have been motivated to leverage this algorithm for capacitative determination in order to leverage it in vehicular imaging as proposed by Bieck. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Emery, while the teaching of Bieck continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of ensuring that the field of vehicular imaging takes into account known factors that could effect conductive pathways. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 7 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emery (US PGPub US 2016/0195484 A1, hereby referred to as “Emery”, in view of Vranish et al. (US Patent 5,166,679), hereby referred to as “Vranish”. 
Consider Claims 7 and 19. 
Emery teaches: The state determination device according to claims 1 and 2. 
Emery does not teach: a robot hand
Vranish 7. (Currently Amended) The state determination device according to claim 1, wherein the plurality of electrodes are provided on a robot hand. / 19. (New) The state determination device according to claim 2, wherein the plurality of electrodes are provided on a robot hand. (Vranish: abstract: a capacitative proximity sensing  element column 2 lines 38-52, Referring now to the drawings and more particularly to FIG. 1 , reference numeral 10 denotes a robot having a base 12 which is shown being grounded via a support surface 14 and having an articulated arm structure 16 including a capacitive type proximity sensor 18 which is used to sense the presence of objects 20, such as human beings, which come into close proximity so that the robot can take appropriate measures to avoid collision with the object. This type of proximity sensing is essential not only in industry, but one very important use of this type of apparatus is to prevent a robot operating in space from colliding with a human being working in conjunction with or separate from the robot. The diagram of FIG. 1 also discloses an element 22 beneath the sensor 18 and will be considered subsequently since it goes to the heart of this invention.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the use of Emery’s capacitative determination in other fields of endeavor for image analysis including vehicular imaging. The determination of obviousness is predicated upon the following findings: the teachings of Emery are a known technique established in the overall field of image analysis and one skilled in the art would have been motivated to leverage this algorithm for capacitative determination in order to leverage it in robotic imaging as proposed by Vranish. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Emery, while the teaching of Vranish continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of ensuring that the field of robotic imaging takes into account known factors that could effect conductive pathways. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    226
    1299
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

September 4, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662